Exhibit 17.2 To: Mars Callahan Tuesday, May 13, 2014 Dear Mr. Callahan, This letter serves as your formal notice of your termination of service to Gawk, Inc. Please be aware that any effort to transact business or in any way present yourself as a Gawk, Inc. representative will be considered fraud. If you have any questions in regards to this please feel free to contact the company’s legal representation: James Laganke jameslaganke@aol.com (602) 993-5490 Sincerely, /s/ Scott Kettle Scott Kettle CEO/Chairman Gawk, Inc. (323) 286-3564 Web:http://gawk.comEmail: info@gawk.comPhone: (888) 754-6190
